Exhibit 10.2

 

Execution Version

 

INCREMENTAL TERM FACILITY SUPPLEMENT

 

This INCREMENTAL TERM FACILITY SUPPLEMENT (Tranche A) (this “Supplement”) is
entered into as of September 5, 2012, among Alliant Techsystems Inc., a Delaware
corporation (the “Borrower”), each lender party hereto (collectively, the
“Incremental Term Loan Lenders” and individually, an “Incremental Term Loan
Lender”), Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), and Merrill Lynch, Pierce, Fenner & Smith Incorporated
as Lead Arranger (in such capacity, the “Lead Arranger”).

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of October 7, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among the Borrower,
the Lenders from time to time party thereto, the Administrative Agent, the other
Agents and the Arrangers.

 

Pursuant to Section 2.15(a) of the Credit Agreement, the Borrower has requested
(a) the addition of a $200,000,000 additional term loan facility, (b) that the
Incremental Term Loan Lenders party hereto extend Incremental Term Loans as
provided herein, and (c) the effective date for such additional term loan
facility be September 5, 2012 (the “Effective Date”).

 

Each Incremental Term Loan Lender party to this Supplement (this “Supplement”)
has agreed to provide the Incremental Term Commitment set forth opposite it name
on Schedule I hereto (its “Incremental Term Commitment”) and has indicated its
willingness to lend the Incremental Term Loans on the terms and conditions set
forth herein and in the Credit Agreement.

 

Section 1.                                            Incremental Term Facility.
The aggregate Incremental Term Commitments of $200,000,000 provided hereunder
(i) shall be designated “Tranche A Incremental Term Facility” (the “Tranche A
Incremental Term Facility”) and the Incremental Term Loans made thereunder shall
be designated “Tranche A Incremental Term Loans” (the “Tranche A Incremental
Term Loans”) and (ii) shall, in addition to the terms and conditions set forth
in the Credit Agreement, have the following terms and conditions:

 

(a)                                  The Incremental Term Facility Closing Date
must occur on or prior to October 15, 2012 (the “Termination Date”), which shall
in no event be less than ten Business Days from the date of this Supplement;

 

(b)                                 The Maturity Date shall be September 5,
2017;

 

(c)                                  The Borrower shall repay to the
Administrative Agent for the ratable account of the Incremental Term Loan
Lenders the aggregate principal amount of all Tranche A Incremental Term Loans
outstanding on the following dates in the respective amounts set forth opposite
such dates (which amounts shall be reduced as a result of the application of

 

 

Alliant Techsystems –

 

Incremental Term Facility Supplement

 

1

--------------------------------------------------------------------------------


 

prepayments in accordance with the order of priority set forth in Section 2.06
of the Credit Agreement):

 

Date

 

Amount

 

December 31, 2012

 

$

2,500,000

 

March 29, 2013

 

$

2,500,000

 

June 28, 2013

 

$

2,500,000

 

September 30, 2013

 

$

2,500,000

 

December 31, 2013

 

$

2,500,000

 

March 31, 2014

 

$

2,500,000

 

June 30, 2014

 

$

2,500,000

 

September 30, 2014

 

$

5,000,000

 

December 31, 2014

 

$

5,000,000

 

March 31, 2015

 

$

5,000,000

 

June 30, 2015

 

$

5,000,000

 

September 30, 2015

 

$

5,000,000

 

December 31, 2015

 

$

5,000,000

 

March 31, 2016

 

$

5,000,000

 

June 30, 2016

 

$

5,000,000

 

September 30, 2016

 

$

5,000,000

 

December 30, 2016

 

$

5,000,000

 

March 31, 2017

 

$

5,000,000

 

June 30, 2017

 

$

5,000,000

 

 

provided, however, that the final principal repayment installment of the Tranche
A Incremental Term Loans shall be repaid on the Maturity Date for the Tranche A
Incremental Term Facility under which such Tranche A Incremental Term Loans were
made and in any event shall be in an amount equal to the aggregate principal
amount of all Tranche A Incremental Term Loans outstanding on such date;

 

(d)                                 The Applicable Rate for the Tranche A
Incremental Term Loans shall be for any day, with respect to Base Rate Loans and
Eurodollar Rate Loans, the applicable rate per annum set forth below in the grid
captioned “Tranche A Incremental Term Facility — Applicable Rate”, under the
captions “Base Rate Percentage” or “Eurodollar Rate Percentage” cited therein,
as the case may be, based upon the Senior Secured Credit Rating:

 

Tranche A Incremental Term Facility — Applicable Rate

 

 

 

Senior Secured Credit

 

 

 

 

 

 

 

Ratings

 

Eurodollar Rate

 

Base Rate

 

Pricing Level

 

(Moody’s/ S&P/Fitch)

 

Percentage

 

Percentage

 

I

 

Baa2/BBB/BBB or higher

 

2.00

%

1.00

%

 

 

 

 

 

 

 

 

II

 

Baa3/BBB-/BBB-

 

2.25

%

1.25

%

 

 

 

 

 

 

 

 

III

 

Ba1/BB+/BB+

 

2.50

%

1.50

%

 

 

 

 

 

 

 

 

IV

 

Ba2/BB/BB

 

2.75

%

1.75

%

 

 

 

 

 

 

 

 

V

 

Ba3/BB-/BB- or lower or no Senior Secured Credit Rating

 

3.00

%

2.00

%

 

2

--------------------------------------------------------------------------------


 

Any increase or decrease in the Applicable Rate resulting from a change in the
Senior Secured Credit Rating shall become effective as of the first Business Day
immediately following the date of such change in the Senior Secured Credit
Rating; and

 

(e)                                  The making of the Tranche A Incremental
Term Loans shall be subject to the provisions of Sections 2.01(b), 2.02 and 4.02
of the Credit Agreement.

 

Section 2.                                            Representations and
Warranties of the Borrower. The Borrower represents to the Administrative Agent
and the Incremental Term Loan Lenders that:

 

(a)                                  No Default has occurred and is continuing
on and as of the Effective Date or would result from the addition of the
Incremental Term Facility hereunder;

 

(b)                                 The representations and warranties of the
Borrower contained in Article V or any other Loan Document, are true and correct
in all material respects on and as of the Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2(b), the
representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively, of the Credit
Agreement;

 

(c)                                  The Borrower has complied with each of the
conditions set forth in Section 2.15(c) of the Credit Agreement on and as of the
Effective Date; and

 

(d)                                 The Tranche A Incremental Term Facility does
not exceed the Term Commitment Increase Availability.

 

Section 3.                                            New Lenders.

 

Each Incremental Term Loan Lender that is an Additional Term Loan Lender:

 

(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Supplement and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement, and (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and shall
have the obligations of a Lender thereunder, (iv) it has received a copy of

 

3

--------------------------------------------------------------------------------


 

the Credit Agreement and the other Loan Documents, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement and provide its Incremental Term Commitment hereunder on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender;

 

(b) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement and
the other Loan Documents;

 

(c) appoints and authorizes the Administrative Agent to take such action on its
behalf and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto;

 

(d) agrees that it will perform in accordance to their terms, all obligations
which by the terms of the Credit Agreement and the other Loan Documents are
required to be performed by it as a Lender; and

 

(e) in the case of such Incremental Term Loan Lender that is a Foreign Lender,
comply with the provisions of Section 10.15 of the Credit Agreement.

 

Section 4.                                            Reference to and Effect on
Loan Documents. (a) On and after the Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as supplemented by this Supplement.
This Supplement is an Incremental Term Facility Supplement referred to in the
definition of Loan Documents and shall for all purposes constitute a Loan
Document.

 

(b)                                 The Credit Agreement, the Notes and each of
the other Loan Documents, as specifically supplemented by this Supplement, are
and shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed. Without limiting the generality of the foregoing, the
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations (including, without
limitation, any Obligations created or contemplated hereunder) of the Loan
Parties under the Loan Documents, in each case as supplemented by this
Supplement.

 

(c)                                  Each of the undersigned Guarantors consents
to this Supplement and the transactions contemplated hereby and hereby confirms
and agrees that (i) notwithstanding the effectiveness of this Supplement, the
Guaranty is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of this Supplement each reference in the Guaranty to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import shall mean and be a
reference to the Credit

 

4

--------------------------------------------------------------------------------


 

Agreement, as supplemented by this Supplement, and (b) each of the Collateral
Documents to which such Guarantor is a party and all of the Collateral described
therein do, and shall continue to, secure the payment of all Obligations
(including, without limitation, any Obligations created or contemplated
hereunder) to be secured thereunder.

 

Section 5.                                            Costs and Expenses. The
Borrower agrees to pay or reimburse all reasonable out-of-pocket costs and
expenses of the Administrative Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Supplement and the other instruments and documents to be delivered hereunder or
in connection herewith (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent) in accordance with the terms
of Section 10.04 of the Credit Agreement.

 

Section 6.                                            Execution in Counterparts.
This Supplement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Supplement by telecopier shall be effective as delivery of a
manually executed counterpart of this Supplement.

 

Section 7.                                            Effective Date;
Termination of Commitments. This Supplement shall become effective on the
requested Effective Date subject to (a) receipt by the Administrative Agent of
executed counterparts of this Supplement by each party hereto, (b) receipt by
the Administrative Agent of an Administrative Questionnaire from each Additional
Term Loan Lender party hereto, (c) the representations and warranties of the
Borrower in Section 2 being true and correct in all material respects,
(d) receipt by the Administrative Agent of a Note duly executed by the Borrower
in favor of each Lender requesting a Note, (e) payment of all accrued fees and
expenses of the Incremental Term Loan Lenders, the Administrative Agent and the
Lead Arranger by the Borrower, and (f) such date not being later than the
Termination Date. If the Effective Date and the Incremental Term Facility
Closing Date do not occur on or prior to the Termination Date, the Incremental
Term Commitments hereunder shall automatically terminate.

 

Section 8.                                            Governing Law. This
Supplement shall be governed by, and construed in accordance with, the laws of
the State of New York, and shall be subject to the jurisdictional and service
provisions of the Credit Agreement, as if this were a part of the Credit
Agreement

 

5

--------------------------------------------------------------------------------


 

ALLIANT TECHSYSTEMS INC.

 

 

 

 

 

 

 

By

/s/ Thomas G. Sexton

 

 

Name: Thomas G. Sexton

 

 

Title: Vice President and Treasurer

 

 

 

 

[SIGNATURE PAGE]

Alliant Techsystems —

 

 

Incremental Term Facility Supplement

 

--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

 

 

By

/s/ Robert Rittelmeyer

 

 

Name: Robert Rittelmeyer

 

 

Title: Vice President

 

 

 

 

[SIGNATURE PAGE]

Alliant Techsystems —

 

 

Incremental Term Facility Supplement

 

--------------------------------------------------------------------------------


 

ALLIANT TECHSYSTEMS OPERATIONS LLC, as

 

Guarantor

 

 

 

 

 

 

 

By

/s/ Thomas G. Sexton

 

 

Name: Thomas G. Sexton

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

ATK COMMERCIAL AMMUNITION COMPANY INC., as

 

Guarantor

 

 

 

 

 

 

 

By

/s/ Thomas G. Sexton

 

 

Name: Thomas G. Sexton

 

 

Title: Vice President and Assistant Treasurer

 

 

 

 

 

 

 

ATK COMMERCIAL AMMUNITION HOLDINGS COMPANY INC., as

Guarantor

 

 

 

 

 

 

 

By

/s/ Thomas G. Sexton

 

 

Name: Thomas G. Sexton

 

 

Title: Vice President and Assistant Treasurer

 

 

 

 

 

 

 

ATK LAUNCH SYSTEMS INC., as

 

Guarantor

 

 

 

 

 

 

 

By

/s/ Thomas G. Sexton

 

 

Name: Thomas G. Sexton

 

 

Title: Vice President and Assistant Treasurer

 

 

 

 

[SIGNATURE PAGE]

Alliant Techsystems —

 

 

Incremental Term Facility Supplement

 

--------------------------------------------------------------------------------


 

ATK SPACE SYSTEMS INC., as

 

Guarantor

 

 

 

 

 

 

 

By

/s/ Thomas G. Sexton

 

 

Name: Thomas G. Sexton

 

 

Title: Vice President and Assistant Treasurer

 

 

 

 

 

 

 

EAGLE INDUSTRIES UNLIMITED, INC., as

 

Guarantor

 

 

 

 

 

 

 

By

/s/ Thomas G. Sexton

 

 

Name: Thomas G. Sexton

 

 

Title: Vice President and Assistant Treasurer

 

 

 

 

 

 

 

EAGLE MAYAGUEZ, LLC, as

 

Guarantor

 

 

 

 

 

 

 

By

/s/ Thomas G. Sexton

 

 

Name: Thomas G. Sexton

 

 

Title: Vice President and Assistant Treasurer

 

 

 

 

 

 

 

EAGLE NEW BEDFORD, INC., as

 

Guarantor

 

 

 

 

 

 

 

By

/s/ Thomas G. Sexton

 

 

Name: Thomas G. Sexton

 

 

Title: Vice President and Assistant Treasurer

 

 

 

 

 

 

 

FEDERAL CARTRIDGE COMPANY, as

 

Guarantor

 

 

 

 

 

 

 

By

/s/ Thomas G. Sexton

 

 

Name: Thomas G. Sexton

 

 

Title: Vice President and Assistant Treasurer

 

 

 

 

[SIGNATURE PAGE]

Alliant Techsystems —

 

 

Incremental Term Facility Supplement

 

--------------------------------------------------------------------------------


 

SUNTRUST BANK,

 

as Incremental Term Loan Lender

 

 

 

 

By

/s/ David Simpson

 

 

Name: David Simpson

 

 

Title: Vice President

 

 

 

 

 

 

 

BANK HAPOALIM, B.M.,

 

as Incremental Term Loan Lender

 

 

 

 

By

/s/ James P. Surless

 

 

Name: James P. Surless

 

 

Title: Vice President

 

 

 

 

By

/s/ Frederic S. Becker

 

 

Name: Frederic S. Becker

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Incremental Term Loan Lender

 

 

 

 

By

/s/ Kenneth J. Beck

 

 

Name: Kenneth J. Beck

 

 

Title: Director

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON,

 

as Incremental Term Loan Lender

 

 

 

 

By

/s/ John T. Smathers

 

 

Name: John T. Smathers

 

 

Title: First Vice President

 

 

 

 

 

 

 

BRANCH BANKING AND TRUST COMPANY,

 

as Incremental Term Loan Lender

 

 

 

 

By

/s/ James E. Davis

 

 

Name: James E. Davis

 

 

Title: Senior Vice President

 

 

 

 

[SIGNATURE PAGE]

Alliant Techsystems —

 

 

Incremental Term Facility Supplement

 

--------------------------------------------------------------------------------


 

BANK OF TOKYO-MITSUBISHI UFJ, LTD. ,

 

as Incremental Term Loan Lender

 

 

 

 

By

/s/ Thomas Danielson

 

 

Name: Thomas Danielson

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Incremental Term Loan Lender

 

 

 

 

By

/s/ Michael Leong

 

 

Name: Michael Leong

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

MIZUHO CORPORATE BANK LIMITED,

 

as Incremental Term Loan Lender

 

 

 

 

By

/s/ Tenya Mitsuboshi

 

 

Name: Tenya Mitsuboshi

 

 

Title: Deputy General Manager

 

 

 

 

 

 

 

JPMORGAN CHASE, N.A.,

 

as Incremental Term Loan Lender

 

 

 

 

By

/s/ Aized A. Rabbani

 

 

Name: Aized A. Rabbani

 

 

Title: Vice President

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Incremental Term Loan Lender

 

 

 

 

By

/s/ Peter Kiedrowski

 

 

Name: Peter Kiedrowski

 

 

Title: Director

 

 

 

 

[SIGNATURE PAGE]

Alliant Techsystems —

 

 

Incremental Term Facility Supplement

 

--------------------------------------------------------------------------------


 

ROYAL BANK OF CANADA,

 

as Incremental Term Loan Lender

 

 

 

 

By

/s/ Richard Smith

 

 

Name: Richard Smith

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

US BANK NATIONAL ASSOCIATION,

 

as Incremental Term Loan Lender

 

 

 

 

By

/s/ Andrew C. Beckman

 

 

Name: Andrew C. Beckman

 

 

Title: Assistant Vice President

 

 

 

 

[SIGNATURE PAGE]

Alliant Techsystems —

 

 

Incremental Term Facility Supplement

 

--------------------------------------------------------------------------------


 

SCHEDULE I
TO
INCREMENTAL TERM FACILITY SUPPLEMENT (TRANCHE A)

 

Incremental Tem Loan Lender

 

Incremental Term Commitment

 

Bank of America, N.A.

 

$

41,000,000.00

 

Suntrust Bank

 

$

25,000,000.00

 

U.S. Bank National Association

 

$

25,000,000.00

 

Wells Fargo Bank, National Association

 

$

25,000,000.00

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

25,000,000.00

 

Royal Bank of Canada

 

$

14,000,000.00

 

Mizuho Corporate Bank Ltd.

 

$

14,000,000.00

 

JPMorgan Chase, N.A.

 

$

7,000,000.00

 

Branch Banking and Trust Company

 

$

7,000,000.00

 

The Bank of New York Mellon

 

$

7,000,000.00

 

PNC Bank, National Association

 

$

5,000,000.00

 

Bank Hapoalim, B.M.

 

$

5,000,000.00

 

 

--------------------------------------------------------------------------------